Case: 17-40227      Document: 00514550659         Page: 1    Date Filed: 07/11/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 17-40227                               FILED
                                  Summary Calendar                         July 11, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

              Plaintiff - Appellee

v.

ESTEBAN CASABON-RAMIREZ, also known as Esteban Casabon,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:16-CR-714-1


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before REAVLEY and GRAVES, Circuit Judges. *
PER CURIAM:**

       Esteban Casabon-Ramirez was sentenced to 20 months in prison after
being convicted of illegally re-entering the United States in violation of 8



       *This matter is being decided by a quorum due to Judge Edward Prado’s retirement
on April 2, 2018. See 28 U.S.C. § 46(d).

       **Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40227    Document: 00514550659     Page: 2   Date Filed: 07/11/2018



                                 No. 17-40227
U.S.C. § 1326(a) and (b)(2). On appeal, Casabon-Ramirez argued that the
district court plainly erred by convicting and sentencing him under
§ 1326(b)(2) because his prior New York conviction for sexual abuse did not
qualify as a “crime of violence” under 18 U.S.C. § 16(b) or an “aggravated
felony” under 8 U.S.C. § 1101(a)(43)(F). We affirmed. United States v. Casabon-
Ramirez, 706 F. App’x 214 (5th Cir. 2017) (per curiam).
      The Supreme Court granted Casabon-Ramirez’s petition for a writ of
certiorari, vacated our judgment, and remanded for further consideration in
light of Sessions v. Dimaya, 138 S. Ct. 1204 (2018) (holding that 18 U.S.C.
§ 16(b)’s residual clause is unconstitutionally vague). In light of Dimaya, the
parties agree that the district court’s judgment should be corrected to reflect
that Casabon-Ramirez was convicted and sentenced under 8 U.S.C.
§ 1326(b)(1) rather than § 1326(b)(2). Although we could remand for the
district court to make this correction, we may do so ourselves. See 28 U.S.C.
§ 2106; see also United States v. Godoy, 890 F.3d 531, 542 (5th Cir. 2018).
      Accordingly, the district court’s judgment is hereby MODIFIED to reflect
that Casabon-Ramirez was convicted and sentenced under 8 U.S.C. § 1326(a)
and (b)(1). As thus modified, the judgment is AFFIRMED.




                                       2